 



Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
Amendment (B)
     Paul Kennard, (“Executive”) and Stratex Networks, Inc., (the “Company”),
are parties to an Employment Agreement of May 14, 2002 (the “Agreement”).
Executive and the Company now wish to amend the Agreement, and thus they agree
as set forth below. This Amendment shall also be deemed effective as of April 1,
2006.
     Notwithstanding any inconsistent provision of this Agreement, to the extent
the Company determines in good faith that (a) one or more of the payments or
benefits you would receive pursuant to this Agreement in connection with your
termination of employment would constitute deferred compensation subject to the
rules of Section 409A, and (b) you are a “specified employee” under
Section 409A, then only to the extent required to avoid your incurrence of any
additional tax or interest under Section 409A of the Code, such payment or
benefit will be delayed until the date which is six (6) months after your
“separation from service” within the meaning of Section 409A. Any payments or
benefits which would have been payable but are delayed under the previous
sentence shall be payable at that time. You and the Company and agree to
negotiate in good faith to reform any provisions of this Agreement to maintain
to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A of the Code, if the
Company deems such reformation necessary or advisable pursuant to guidance under
Section 409A to avoid the incurrence of any such interest and penalties. Such
reformation shall not result in a reduction of the aggregate amount of payments
or benefits under this Agreement.
Except as modified by this or other Amendment, the Agreement will remain in full
force and effect.

          Dated: 4/26/06                       By:     /S/ Paul Kennard        
               Paul Kennard
 
        Dated: 4/14/06                       Stratex Networks, Inc.
 
             
 
       
 
  By:   /S/ Chuck Kissner
 
            Its: Chairman and Chief Executive Officer

